Defendant was indicted for burglary in the third degree. It was charged that on May 10, 1935, he unlawfully entered a dwelling house with intent to commit a larceny. He pleaded not guilty, and thereafter withdrew said plea and pleaded guilty of unlawfully entering building. (Penal Law, § 405.) He was sentenced to the New York County Penitentiary. The appeal is on the ground that the sentence was excessive. Judgment unanimously affirmed. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.